DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on January 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 8,920,528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Firstly, the examiner agrees the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. 
	In regard to independent claim 1, Widerski (US 2008/0250763) is considered to represent the closet prior art. Applicant has amended claim 1 to require the cartridge-handle having a surface profile angled upwardly from the shell to a terminal end and defining an opening between the surface profile and the shell. The examiner agrees with applicant’s arguments (see page 7 of the reply filed January 24, 2022) that Widerski does not teach or suggest a handle having these features. Claims 2 – 6 depend from claim 1 and are allowed for at least the same reason as claim 1. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773